     Case 7:16-cv-05173-ECR Document 263 Filed 10/14/20 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF NEW YORK

Nuance Communications, Inc.,     :    CIVIL ACTION
                                 :    NO. 16-5173
         Plaintiff               :
    v.                           :
                                 :
International Business           :
Machines Corporation,            :
                                 :
         Defendant.              :

                                 ORDER

         AND NOW, this 14th day of October, 2020, it is hereby

ORDERED that the parties shall submit supplemental briefing on

the following issues:

         1. Does the statute of limitations bar this suit?

            Specifically, what level of knowledge triggers the

            statute of limitations, and does either the

            continuing breach doctrine or equitable estoppel

            nullify the statute of limitations defense?

         2. What remedies are appropriate? Specifically, is

            specific performance barred by the clause in the

            contract limiting liability to damages?

Plaintiff shall submit a brief on the remedies issue and

Defendant shall submit a brief on the statute of limitations

issue by October 29, 2020. Plaintiff shall submit a response

brief on the statute of limitations issue and Defendant shall
     Case 7:16-cv-05173-ECR Document 263 Filed 10/14/20 Page 2 of 2



submit a response brief on the remedies issue by November 13,

2020. Each brief is not to exceed 20 double-spaced pages.



         AND IT IS SO ORDERED.



                           _/s/ Eduardo C. Robreno_____
                           EDUARDO C. ROBRENO, J.




                                   2
